DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2021 has been entered.

Allowable Subject Matter
Claims 4-6, 8, 9, 22, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or describe forming an oral appliance with a discrete region for placing a sensor to collect biological information about the oral cavity comprising the Dig1, Dig2, and Dig3 images as part of a 3D model.  Particularly the prior art is deficient in generation of the 3D model that has a specific space for placement of a biological sensor, wherein the sensor is a web sensor.  McAuliffe et al. (US Publication no. 2016/0242692) has been found to disclose and oral appliance with an embedded web/mesh sensor (figure 3 and para 82).  However, the sensor is not capable of providing biological information as required by the present invention, and instead provides information about mouth movements (e.g., bruxism). Nor does the sensor contact soft tissues of the oral cavity.  McAuliffe also discloses creating of a 3D model .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-27 and 29-32 directed to inventions II and III non-elected without traverse.  Accordingly, claims 22-27 and 29-32 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Mr. William D. Schmidt, on 17 December 2021.
The application has been amended as follows: 
Claims 22-27 and 29-32 have been cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 December 2021